                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA

                      Plaintiff,

      v.                                         Case No.20-CR-20049-JAR


HECTOR MEDINA-ESPERICUETA,

                      Defendant.


                                        ORDER

      Now on this 4th day of December, 2020, this case comes to be heard upon the

motion of the United States of America to dismiss this case, and the Court being fully

advised in the premises, find that said motion should be sustained.

      IT IS, THEREFORE, BY THE COURT DULY CONSIDERED AND ORDERED

that this case be, and the same hereby, is dismissed with prejudice.



Dated: December 4, 2020
                                          S/ Julie A. Robinson
                                         JULIE A. ROBINSON
                                         CHIEF UNITED STATES DISTRICT JUDGE
